 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericanGuild of Variety Artists, AFL-CIO (Har-rah'sClub, et al.)andCharles Peterson.Case 20-CC-782February 16, 1972SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn June 11, 1969, the National Labor RelationsBoard issued its Decision and Order in the above-enti-tled proceeding, concluding,inter alia,that Respond-ent engaged in permissible primary activity when it senttelegrams to certain performers requesting that theyhonor AFM picket lines or suffer union disciplinaryaction, and therefore dismissing the complaint.`On March 15, 1971, the United States Court of Ap-peals for the Ninth Circuit found that the Board erredin finding that Respondent had engaged in primaryactivity in sending the telegrams. The court furtherfound there was overwhelming evidence that the enter-tainers to whom the telegrams were sent were inde-pendent contractors, that the telegrams threatened, co-erced, and restrained the independent contractors whoreceived them, and that the telegrams were sent for theunlawful object of forcing or requiring the recipients tocease doing business with Harrah's Club or SparksNugget. The court concluded that by these actions Re-spondent violated Section 8(b)(4) (ii)(B) of the Act andremanded the case to the Board for the purpose ofentering an order in accordance with the tenor of itsdecision.2 On October 26, 1971, the Supreme Court ofthe United States denied a petition for writ of certi-orari.'On November 22, 1971, the Board invited statementsof position from the parties in light of the remandorder. Such statements were received from the GeneralCounsel, the Charging Party, the Respondent, and theIntervenor, Harrah's Club.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The court of appeals has disposed of all of the sub-stantive issues in this case,' leaving only the question ofremedy for our consideration.' Intervenor, Harrah's176 NLRB No 77446 F.2d 471 This case was consolidated before the court with theBoard's decision inHarrah's,178 NLRB 707'404 US 912'Inasmuch as the record and briefs adequately reflect the positions of theparties, the motion by Charging Party for oral argument is hereby denied'The Charging Party and Intervenor, Harrah's Club, contend that theBoard should now consider whether Dinah Shore and Tennessee Ernie Fordwould have been or were allies of Harrah's Club In view of its dispositionof the otherissues the Board, in its original decision,found it unnecessaryto decide this issue However, the court of appeals made it clear that it wasadopting the Trial Examiner's findings that Shore and Ford would have beenClub, urges that in addition to the usual cease-and-desist, and posting requirements that Respondent berequired to publish the full notice in its national publi-cations. The Charging Party supports this position. Inview of the wide dispersion of Respondent's member-shipwe feel that this is an appropriate additionalremedy and shall order Respondent to so publish thenotice. Charging Party also urges the Board to orderRespondent to amend its bylaws so that employer-members would not be subject to the bylaws invoked byRespondent in threatening to discipline employer-members if they performed at the club involved. Al-though the court found the provisions were used on thisoccasion by Respondent to engage in unlawful conduct,there is nothing, in the court's opinion, to suggest thatthe provisions are themselves unlawful. Under thesecircumstances it would be inappropriate to order theiramendment or deletion from Respondent's bylaws. Inour opinion, it is sufficient to order Respondent to ceaseand desist from engaging in the unlawful conduct.Charging Party also urges that Respondent be requiredto send a copy of the notice to all of its members. Inour opinion, it is sufficient to require publication inRespondent's national publication. Finally, ChargingParty urges that we issue a broad order and, in supportof this contention, cites various other Board cases in-volving Respondent, all but one of which were resolvedby settlement.' The Board has held that settlementagreements have no probative value in establishing thatviolations of the Act have occurred and, hence, theymay not be relied upon to establish a "proclivity" toviolate the Act.' The record does not otherwise demon-strate that Respondent has demonstrated a proclivityto disregard the secondary boycott provisions of theAct. Accordingly, a broad remedial order is not jus-tified in this case.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, AmericanGuild of Variety Artists, its officers, agents, and repre-sentatives, shall:1.Cease and desist from threatening, coercing, orrestraining Gaylord and Holiday, Sid Ceasar, or anyother person engaged in commerce or in an industryaffecting commerce, for an object of forcing or requir-or were alliesof Harrah's Club, even though it expressedsome reservationsabout thefindingTherefore, we are precluded from furtherconsiderationof the matter in this proceeding'The case not resolved bysettlementinvolved violations of Sec 8(b)(2)and (1)(A) of the Act'Brotherhood of Teamsters & Auto Truck Drivers, Local No. 70, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica (H A Carney and David Thompson, Partners, d/b/a C & T Truck-ing Co),191 NLRB No 2195 NLRB No. 73 AMERICAN GUILD OF VARIETYARTISTS417ing said person to cease doing business with Harrah'sClub or Sparks Nugget.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its headquarters and in each of its offices,including all places where notices to members are cus-tomarily posted,and reprint in an issue of an AmericanGuild of Variety Artists national publication,copies ofthe attached notice marked"Appendix."'Copies of saidnotice, on forms provided by the Regional Director forRegion 20,after being duly signed by an authorizedrepresentative,shall be posted by Respondent immedi-ately upon receipt thereof,and be maintained by Re-spondent for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.Reprinting of the notice in an issue of anAmerican Guild of Variety Artists national publicationshall be within 60 days of receipt of the notice from theRegional Director.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 20, for the informa-tion of Harrah'sClub,Sparks Nugget,Sid Ceasar, andGaylord and Holiday, and for the posting bysaid em-ployees or persons, if willing,at locations on theirpremises where notices to employees are posted.8In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall be changedto read "POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten,coerce, or restrainGaylord and Holiday, Sid Ceasar, or any otherperson engaged in commerce or in an industryaffecting commerce,for an object of forcing orrequiring said person to cease doing business withHarrah'sClub and/or Sparks Nugget.AMERICAN GUILDOF VARIETY ARTISTS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must notbe defaced byanyone.This notice must remainposted for60 consecutivedays from the dateof posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerningthisnotice or compliancewith its provisionsmay bedirectedto theBoard'sOffice,13018 Federal Building,Box 36047, 450 GoldenGate Ave.,San Francisco,California 94102, Telephone415-556-3197.